          Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 1 of 14


                                                                                                                               ( E2Z Z7 7UEF--TZF'ZFU'.
                                                                                                                                                      UZZJZZFZJ
        AO 242(l2/l1) PctitionforaWritofHabeasCorpusUnder28U.
                                                            S.C.j2241
        ZZZZZL'ZEL'Z'Q'Z '
        E                èZ -L' '7 E'Z E   7
                                                    U NITED STATESD ISTRICT COURT                                                                            m
                                                                                   forthe                           FILED B?
                                                                                                                           x pc                        gj.
                                                                                                                                                         (;,
                                                                                                                           2EZ 25 2218
                                                                                                                             ANGELA E.NOBLE

    :4,,
       4,.7,,7 .
               >.t-
                  c/ >li.
                  .     ,lv-
                           vq-
                             iA.-,
                                 $.mc.
                                     t                                .
                                                                                                                            s
                                                                                                                            cuo
                                                                                                                              ro
                                                                                                                               vfso
                                                                                                                                  .!
                                                                                                                                   s.
                                                                                                                                    ,i
                                                                                                                                     ,
                                                                                                                                     c.
                                                                                                                                      y.
                                                                                                                                       ,
    .                                          petitioner
//f'
   M # ,a.&..
            n1'7.
                ô'11                                                                        CaseNo.       (suppliedbycleric/'ctps/
                                                                                                                                 rf)
                                                                                                               cat/div szo/vo9/
                                                                                                                              ?mJ,.
                                                                                                                                  1-
                                                                                                               C:s
                                                                                                               JLJde
                                                                                                                   :?e#.      ,.--      .
                                                                                                                                k3r R. .X
                  $y )q/lysy  y1y
                                r
                                xauysg uç ?yi,p
                                              yy gyj                                                                   .-.    %'          /D
            '    /z- x tJ.7t , Re-.vbpondent
                                   .          ,..                                                              Motljttp XW S     Fea pö$ D
            f/zf?nieq/'wt
                        zrc/cnot'tku//lt)rfzcf
                                             ï/?f
                                             -  rnçty?fhaving c'?&j
                                                                  -/t/t
                                                                      $,ql'
                                                                          petitioner)
                                                                                                               Receipt#     -
                                           PETITION FOR A W RIT OF HABEAS CORPUS UNDER 28U.
                                                                                          S.C.j2241
                                                                            PersonalInform ation
                                                                                            37c/ Aloslclsv/-b-l Alo/nwm ss,
                                                                                                                          /
                          (a)Yourfullname:                      . <) z
                                                                     xi
                                                                      r'
                                                                       nJz/
                          (b) Othernamesyouhaveused:
                           Placeofcontinement:
                           (a)xa
                               meofinstituuon:                  K ro/,
                                                                ,
                                                                     p J. S
                                                                          VU/-           l c rr.'l/s/-
                                                                             '/z'r?/z-sar'
                                                 9        l --:--t. ).2'-h --;'i'z
                           (b)Address:         )u-- -
                                                    .a-o
                                                 A -1/zx-r-f'
                                                              ..-,
                                                                ,
                                                            hf /-L -    -
                                                                        . g j,),./.,
                                                                         *- .
                                                                                              .1
                           (c)Youridentiticationnumber:     ,
                                                                   go /f(
                                                                        .
                                                                        s /
                                                                          n  '      > Ioza1C V  '



                            Arelou currently being held on ordersby:
                             Federalauthorities
                                                       O State authorities                  C OnJ
                                                                                            O  ther-expc
                                                                                                       la.
                                                                                                      .r.
                                                                                                         iX>
                                                                                                          n:z
                                                                                                        -- .--ys
                                                                                                               t
                                                                                                               y.g.
                                                                                                                  z
                                                                                                                  c 6v/
                                                                                                                      -.,1-
                                                                                                                          6-.'
                                                                                                                             01 f-..
                                                                                                                                   fCk
                                               ' /731* iJ Y> 1*'
                                               7'              /CV
                             A reyOu currently:
                             O A pretrialdctaincc(waiting fortrialoncriminalcharges) afterhaving been convicted ofacrimc
                             (
                             D Servingasentence(incarceration,parole,probationsetc.)
                                 lfyou arecurrcntly sen-ilzg asentence,providc:
                                          Nam eand location ofcourtthatsentenced you:


                                           (b) Docketnumberoferiminalcase:
                                       ..
                                        -''(c)Dateofscntencing:
                                       eing held on an iml-
                                                          nigration charge
                               (
                               D O ther texplainl:
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 2 of 14


AO 242(12/11) PetitionfbraWritofHabcasCorpusUnder28U.S.C.j2241
                                           Decision orAction You Are Challenging

         W hatareyou challenging in thispetition:
        O l-
           low yoursentenceisbeingcaniedout,calculated,orcreditedby prisonorparoleauthorities(forexample,
          revocationorcalculationofgoodtimecredits)
         E
         D Pretrialdetention
            mmigration detention
         E
         D Detainer
         O-
          f'
           hevalidityofyourconviction orscntenceasimposed(forexample,sentencebeyondthestatutory
          maximum orimproperly calculated underthesentencing guidelines)
         O Disciplinary procecdings
         O Othertemlainl:



         Providemore information aboutthedecision oraction you arechallenging:
         (a)Nameandl
                   ocationoftheagencyorcourt:                    C X k-jjQ /dr'i
                                                                               .
                                                                               -r'
                                                                                 t)j ys-J fsAr.
                                                                                              -p1-7)L
                                                                                                    f
           Jc /-t?n/
                   -&n Jt-n/zr/: c cux.
                                      ,
                                      + t--j-Ic r,##c,
                                                     l-t'
                                                        tmztzul.,
                                                                'sJs t-wtm .
                                                                           &/o,
                                                                              rl-'
         (b)Docketnumber,casenumber,OrOpinionnumber:                 ,
                                                                      Z J/(#)          > jDO Zj? S I
                                                                                                 /
                                                                                                   jl         '
         (c) Decisionoraction youarechallenging(tbt.dl
                                                     ï
                                                     scl
                                                       pll
                                                         '
                                                         l
                                                         zaryproceedl
                                                                    .
                                                                    l3gs,xrccl
                                                                             '
                                                                             /j'thepenaltiesimposedlï
             J J-pcJpc /I'
                     '
                         c& &r'
                              u. Ja,
                                   a.tl-c ot-
                                            ,
                                            -
                                            ,
                                            7(:tz
                                                cp
                                                 .J tftymot/u.l /'n x/?îfn/-
                                                                           u'
                                                                            z
                                                                            '
                                                                            a-
          frl-/- yGll
                .    v n'/Z.,rv
                         -
                         .   .,-wz
                             -
                                z.-io1Jnb/cnVz
                                  i
                                  :          s
                                             v s
                                               /
                                               7s  /'
                                                 z-/
                                                 o  -
                                                    .c-.
                                                    i'
                                                     Z
                                                       + r u)s,z ,?.
                                                       c Jrb &'
                                                                   rlu-nz/
                                                                   t
                                                                   fmu Fl
                                                                          ,,, '
                                                                         .f?J
                                                                            '
                                                                            '
                                                                              ë'L '
                                                                              &  TC
                                                                                   #z3
                                                                                   E2
                                                                                     -.w>'>.
                                                                                     e
                                                                                     /mt-In
                 r c .

          (d)Dateofthedecisionoraction:                  w/       ge..
                                                                     g f'vh / y.u )S yfJJ,cn.
                                                                                            Q Linvw
                                                                                                  s.4fyy/zz//'
                                                                                                             j'
      < z?q/s$Frpvtlbàn,zYour
                          'rn ovnIC.
                                   /zz&x/lJ,osp/ké 01/ Jdt' i4ixbn /1pnh Jlszr/ea,
                               EarlierChallengesoftheDecision orAction
                                                                                 e#zt'ot-kcrm ;Q w
          Firstappeal
          Did youappealthe decisioo  r-filea grievance,orseek an administrativerem edy?
                                 ''.
                                   '
          oves                       .xo
                                     #         r 1-/l/JJ sv /-T
                                              ..
                                                              ,)o//b.
                                                                    /-
                                                                     ) bz, ,
                                                                           #-t-.
                                                                               r5-t-t
                                                                                    'nu
                                                                                      .l 3-/
                                                                                           J'
                                                                                            ?u' -fF.Q',
                                                                                                      -J(%O .
                                                                                                            --*0
                                                                                                            C
          (a) If<:Yes,''provide:
                   (l) Namcoftheauthority,agency,orcourt:

                    (2) Dateoffiling:
                    (3) Docketnumber,casenumber,oropinionnumber:
                    (4) Result:
                    (5) Dateofresult:
                    (6) lssuesraised:
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 3 of 14



AO 242(l2/11) PetitionforaWritofHabcasCorpusUnder28U.S.C.j224l




                                                  r J/'# /.
                                                          ?/A. uvppc
         (b) lt-youanswcred''No,''cxplainwhyyoudidnotappeal:     .   .w / bt m /-.
         r-xo
            F-',
               .
               /'/c.zvJ,'/-4x.
               c             à
                             -r
                              /
                              nno
                               r o/
                                  -
                                  ..
                                   /
                                   s
                                   -.m.;w-
                                   mc   zo
                                         ,
                                         /),
                                           t
                                           crctn.
                                                -
                                                '
                                                cygocn
                                                    ,
                                                    /-
                                                     zk o-lo?-.
                                                        si    z
                                                              .-
                                                              œtzv
                                                                typnj
                                                                   .
                                                                   hm,
                                                                     ;-
                                                                      .
                                                                      ?t.wt
                                                                      4
                                                                      -  .
                                                                         :
                                                                         z.v'
                                                                           <o z.n
                                                                             Jn tltï.
                                                                                    l /).
         U
         Second appeal
         Afterthetirstappeal,did yg-
                                   u tile asecond appealto ahigherauthority,agency,orcourt?
         DYes                       No ;
                                       â
                                       '-?
                                         .g./c
                                             -z ,
                                                '
                                                )
                                                7/It'J zx-moiiaq l.'rci
                                                                      nbs-
                                                                         i-
                                                                          ltb'>'
                                                                               -t.
                                                                                 ?
                                                                                 't
                                                                                  '.k
                                                                                    o
                                                                                    -zctft
                                                                                         4?
                                                                                          '
                                                                                          1 .. .
         (a) Ifçùv'es5''provide:
                  (l)Nameoftheauthority,agency,orcourt:

                  (2) Dateoftiling:
                  (3) Docketnumber,casenumber,oropinionnumber'
                                                             .
                  (4) Result'
                            .
                  (5) Dateofresult:
                  (6) lsstlesraised'
                                   .




          (b) Ifyouanswered..xo,,,explainwhyyoudianot,leasecondappcal.          .J p,'.
                                                                                      pp
                                                                                      , ?J- ..,-,s
                                                                                                 #luqm/
          bt4trJcnio-/ >o ?'
                           ng
                            '' mo/-/.,0 ko r'
                                            f
                                            r
                                            -',-zz/o é z-z '
                                                           f
                                                           -'llc4
            > & .v tîon â.o rc zorzs/Jcr z.o# z m/-
                                                  /wsr- n cl'
                                                            z cl
                                                               znlzqc-r
          Third appeal
          Afterthe second appeal,didyou t5leathird appealto ahigherauthority,agencysorcourt?
          oYes                     5 No
          (a) lfçtYes''provide:
                   (1) Nameoftheauthority,agency,orcourt:

                   (2) Dateoffiling:
                   (3) Docketnumber,casenumber,oropinionnumber:
                   (4) Result:
                   (5) Dateofrcsult:
                   (6) Isstlesraised:
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 4 of 14


AO 242(12/1l)PctitionforaWritof
                              -HabeasCorpusUnder28U.
                                                   S.C,j224l
                          A
                              htl /'
                                   Jex5of7 z Jrk/c'#- o,yyc
                                                          rzwl (ec..
                                                                   uzo-1 ur J ,
                                                                              r.
                                                                               n7z'4.w-m /'
                       1
                       .-0 ;t
                            : Wxf''lnp /wc #cX f'cp(c.t-
                                                 '     t.
                                                        g s.,
                                                            ?
                                                            /fy
                                                              p.-Io:7>4' z.
                                                                          ?t*
                                                                            .

        (b)Ifyouanswercdçt
                         No,'explainwhyyoudidnott
                                                ileathi
                                                      rdappeal: y.
                                                                x ;%rlp //v
                                                                          . -.r JrI;
                                                                                   .xJ
         t)?
           a.1- L r --('
                       IIcI ,-rno/-/'on >s rr.-ov.cr? rpw zrnmsg/,--1,.,    .,.- ixscv
                                                                                     .
         w'/';-h >e > c yu-h,
                            q y/'z.
                                  -
                                  ze.
                                    vfv'
                                       >.tr'h=t-
        M otionunder28tl-s.c.j2255 '-'- --
                                         4.
                                               /r,
                                                 tz
                                                  pzsmz/->hn VZ:/?Ft:J ,
                                           .4crr?: S
                                          :(       rt'
                                                     ,         ...
                                                                       '/,
                                                     )f/4J wv rn ?J/-&n haz%'rlM i'
                                                                     - .   ...   .rlz'
                                                                                     lzrrzv,z
                                                                                            '
                                                                                            /('jsjynJt-oj
                                                                                             .          u
        In thispetition,areyou challenging thevalidity ofyourconviction orsentenceasimposed?

        O Yes                  #&0
        lfttNres''answ erthefollow ing'
                                      .
                 Haveyoualreadyfilcd amotionunder28U.S.C.j2255thatchallengedthisconvictionorsentence?
                 O Yes                         No
                 jj.
                   x:uy CS,;,MUOVj(j.
                                    eg
                 (l) Nameofcourt:
                 (2) Casenumber:
                 (3) Dateof'filing:
                 (4) Result:
                 (5) Dateofrestllt:
                 (6) Issuesraised:




         (b)      Haveyou everfiled amotioninaUnited StatesCourtofAppealsunder28U.S.C.j2244(b)(3)(A),
                  seekingpcrm ission to '
                                        file asecond orsuccessive Section 2255 motion oraSection 2254 to petition
                  to challengethisconviction orsentence?**
                 O Yes                          No
                  jj-:çyCS,y,PFOVj(jeg
                  (l) Nameofcourt:
                  (2) Casenumber:
                  (3) Dateoftiling:
                  (4) Result:
                  (5) Dateofresult:
                  (6) lssuesraised:
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 5 of 14


AO 242(12/1l) PetitiontbraWritofllabeasCorptlsUnder28U.S.C,j2241




                  Explain why theremedyunder28U.S.C.j2255isinadequateorineffkctivetochallengeyour
                  conviction orsentence:




        Appealsofim m igration proceedings
        Doesthiscaseconcern immigration proceedings?
         Y es                 ED N o
               IfçfY'
                    cs,''Providc:
                                                                         )             :/.
                                                                                         )
        (a) Dateyouweretakenintoi
                                mmigrationcustody:u
                                                  cC- J-c-/)'
                                                            )je
                                                              T f .r,
                                                                    p
                                                                    -.1/.y p.oj
        (b) Dateoftheremovalorreinstatcmentorder:                  (j-
                                                                     js-/i
                                                                         y j;.gL'L, zo )g o
        (c)      Didyout51eanappealwiththeBoardofImmigrationAppeals?
                 :7Y es                            o
                  jjxç$y eS.>,PrOVjtj(;g
                 (l) Dateoftiling:
                 (2) Casenunnber:
                 (3) Result'
                           .
                 (4) Dateofrcsult:
                 (5) Issuesraised:




        (d)      DidyouappealthedecisiontotlqçUnitedStatesCourtofAppeals?
                                                 No



                      D ate offiling:
                      Casenul- nber:
 Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 6 of 14


AO 242(12/1l)PetitionforaWritofllabeasCol
                                        -pusUnder28U.S.C,j2241

                     (4) Result:
                     (5)Dateofresult:
                     (6) lssuesraised:




         O ther appeals
         Otherthan thcappealsyou listed above,haveyou tiled any otherpetition,applicationsormotion abouttheissues

         raisedj.
                nthispetition?
             es                   ONO                    /- l S//L9J T-2 9f *0 /2/V /qW'
                                                                                       -Vf Z6
                                                                                           --.V  Xlz7M Gm /''wmul
         If,,ves,,,provide:                                                             .--.  -jgy cy.y4j((.
                                                                                                   ..      gç()
                                                                                                              yljj.
                                                                                                                  ;?.. ..
         (a)Ki
             ndofpetition,naoti
                              on,orappli
                                       cation:z-h/loJ'/of
                                                        'l h,
                                                            .o f6lc
                                                                  'l
                                                                   '-
                                                                    c-
                                                                     .,'
                                                                       nfya/
                                                                           yt
                                                                            /.Mf(,'
                                                                                  -
                                                                                  q
                                                                                  43-hciqs,
         (b)Na
             meoftheauthority,agency,orcourt:                    p
                                                                 . yr/xp t
                                                                         f
                                                                         .o z/pco (
                                                                                  'v)yL
                                                                                      -k.
                                                                                        -gcno/j ct
                                                                                                 :
                                                                                                 pjx./..j:-''
                                                                                                            R.
                                                                                                             x
                                                                                                             r
             /- AS 35 za-k'- )'on r7.) o jz-/,: #- zoo/ o&/txnzo
                 .
                                                            '    ,:2 -?z :>
                                                                          . o.
                                                                             2,
         (c)Dateoffiling:gop/oo yo rk
                                    csraJ ///0$/)y, #otio? s rccon!
                                                                  '.
                                                                   sJ:,
                                                                      &,/z//
                                                                           -g/j
         (d) oocketnumber,casenumber,oropinionnumber: ,a./,-zJg,p
                                                           *'     a../pv 9,q ./ L).j
                                                                          ,
                                                                                                    .
                                                                                                                    .

         te)Result: A;oJ-fcn Jo ze       s #J wzu s Jonygpsy,a.,
                                                  .                 cgypt
                                                                        -non j,Az- ssknly
         (9 Dateofresult: y,    c u ofy)J?jy/-z )&/) p-tpjt:/
          (g)lssuesraised: -
                           go-.
                              sg apgppj-/so'V g-ch,  x,# jnh c o o#/c (     .
                                                                            7 j--o wu/p/ei.,
          xncl //C. n u/'       ''ce !L # /7J'.&:z?vpww  s Fst)/ J,i  c thr .'  J-tk-z,/ta
                                                                                         '
         .x- J J t '
                   c s.3' on J
                             ,. yhxl''s n ot ckotAct.
                                                    c,urt .-n a:: z,->?.
                                                                       4/-J.? /'.>-
           Lj.o z'rlpr/ibw z?.wJ, bct.bfzi  z
                                            l'n +hc J.a-l'   zo
                                                              .s to# l'
                                                                      vou.r znP'r'=z     1A
          r-F,/;o'-c aw r./ ygJ ' noiicc z'Iz :J,'
                                                 mzv.
                                                    0J- u*'
                                                          :,vc o-cnJ h-o -   = w l%n ,?
          W JJr, '
                 ;
                 ?ss J>,   'c/h rc 5x//& o'? m r Jeiy ozc    -
                                                             o
                                                             ./Jrrl za t m otc.J
                                                                               '
          1q pcrJ/'x . o Nt  . /z//-;///*,, . f
                                              '.F
                                                ,-/
                                                  '11t:J .a-z'nz,b.z'o.
                                                                      -7 /'n
           F-
            U
            'rt:y.
                 o/'
                   ?5JJ c,.r hzA?t-b z tnrl,-cp'C /'1-.-)'s'y tctcV /4 J'
                                          G roundsforYour Challenge in ThisPetition
          Stateeveryground(reason)thatsupportsyourclaim thatyouarebeingheldinviolationoftheConstitution,
          laws,ortreatiesoftheUnited States.Attach additionalpagesifyou have morethan fourgrounds.State the
          factssupporting each ground.

        G lzo u xo o x E'      # c-coKJ?'r?4 /ru bbc C
                                                     -''r/-> zurocnJrcv/--
            h/a yc/-yu.o .   ,-4.// tcU Jcyl-ivc's4 or /;be.  pby wz/z/vzz-â-
            # tcc z'
             .
                   arot:'d:;.s' o#'Jz.wpy/.zn .& zp' 5-=9 s z z ;t.
                                      .
                                                                  ;< z- ssokys
             â'àe o0
                  ' b /'z1'/ C-ot- m e
                                     v' srnn4ïlbwhion lnduw/n'rlp m/v7 r /etJz:r?                           o


             zli'
                p
                /-
                 t
                 v-?t-
                     /tcl x'lbf'
                               c: .
                                  -
                                  s-Jybtmlzrxf
                                             /.?
                                               -h-
                                                 ,
                                                 a.//q
                                                     'wit.
                                                         h,?,
                                                            /z=ê/
                                                                'Nafeo'
                                                                      s-.
                                                                      ,
                                                                        -?'l-vJ.                           pa. ,o, ;,
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 7 of 14


AO 242(12/l1)PetitionfbraWritof'HabcasCorptk
                                           sUndcr28U.S.C.j224l

                     Supporting facts(Be/??
                                          'g
                                           'ç/.
                                              'Donotc.?
                                                      '
                                                      rt?casesor&tu,
                                                                   '
                                                                   .):
              L rc,c l'ckz c
                           4 A/nr n/J-VX t   f'
                                              ? /-, '  wjyno'o-r oo A &.          J 2:Jz2-o/i/                  ,



            J /0,'r'
                   cz'
                     / p..o;z/',V c bz
                                     rp ('
                                         -mn,
                                            vr #?,
                                             ,   ;rj/?r
                                                      i
                                                      -:,-
                                                      2  z/
                                                          ,z;t
                                                             '5'/zt
                                                                  n.Iwoyl
                                                                  .      r&C
                                                                        i/ 3 o,
                                                                              C-.r
                                                                                 n1/-
                                                                                 -
            a.p&i y f1jp o )% , 47)/.
                           w
                                       ( I  '
                                            ;'Jnp4 ,                                 Jk
                                                                                      flr/-/oj .



            p o zwov
                   ; l'awrpc 14 cx,J- z Ic F/- /,r1) krvz'ot:.;->
                                                                )o 00/,7
                                                                       . #ccr xz,zv/s
            ç'tp z J
             .
            .,
                    -?JVJ/e 97v:Jp ccco.  bes;,
                                              q ;z.ool
                                                     y lFi/sJ l-s,rf'
                                                                    c, #'Ar,
                                                                           5h Jwz?.,a/:
                                                                           .
            /o Jcc- 2o7,
                       6 ,o-pz? J1-
                                  25 4f)/J# noiihbzlm)/I.ïWfLJK J>.
                                                                  PV.'
                                                                     /Kyo'-
         (b) DidyoupresentGroundOneinallappealsthatwereavailabletoyou'?
         eves                            oxo K ry.
                                                 px
                                                  ifwïîf,t
                                                         rîttvl''/-lo ,
                                                                      rmy ,t
                                                                           vst-Jbn l-o Yz
                                                                                        rsr,'nJ on .
                                                                                                   vz'gk,a,;
       cuovxoTwo: gc zm rioj       ou (loovt )ww.o-lu co ysym/- g. s/o,tV
                                      -.
        '
        1P?a
           'I'm #Xen or'koyép
                       .
                               xv-c N?ye-  x.
                                            Jtlrcos xs/') rJ-/rn-zJJ ch-
                                                                       rvnyo #                                      c,

       çn-L
          VJA:.
              Cn.;-y sao J o/ o-/-d,zc t'  4.t'zmnz'flr-ut'
                                                          l'
                                                           on zzlwzz/xzct-.>
            lo F'ot'r'rl #'r) Ixvvy cr w ',t'h v y' coN twtinl i/cw/-/o p
            '

                                   -          .
                                                                                       .
            (a) Supportingtact (Bebriqf.J.
                                         ?()notc?
                                                '?gcclsest?rlaw.?:
            I /7t>-  J .4 z-5?73/7)/'        ,Kxl'&p lxwy          .qc/'uwb /-:z t-n
                                                                                   kne '',
                                                                                         Jwy/'
                                                                                             ,
                                                                                             J ch
                                                                                               . o''
         o p?- ,swly.,#7
                       J,-
                         'e/77.
                              r?c7J +',
                                      x:, H sut'. t- &J bvill -/N JV vzibh zr?c
         rnit mnw. '-#-& /'m mlp 'A'
                                   cuâion >/,
                                            ïv/-/'
                                                 oJ
                                                  -, 'a-- Y, ,
                                                             '
                                                             l q/i11;Z/
                                                                      - VS.-tJ4
         ?zny ,u) l
                  ''b
                    '
                    z5F w',
                          't'h SW L- .
                                     x,
                                      r)u
                                        f x//vW .J-z K p/
                                                        z.
                                                         ' t'
                                                            s Xo
            1' w lno/ oYm ,
                          /7,'u:'o.
                                  F IhJC t?/('#F /::-/'m1J L /77o                                  uV /n/c'.
                                                                                                           -h
                 r.,4i , ;w #. >JJ o&lyt 4          - ''V o??c. z'    zo/. c/+-z?J- .o /n'
                 .

                  zrcz,s-.,
                          n-:
                            ./.
                              t;'1-lr;'m J?pzr tloi-itttc;/'/'rn ,
                                                                 w,olz-
                                                                      h,L-A
                                                                          -c ,
                                                                             /nc,qz-
                                                                                   /zy
                                                                                     /
            (b) DidyouPresentGrfmndVWOin a11appealsthatwereavailabletoyou?                                               jy
            > es .-
                                         oxo K r rtzvrp/r-'z ;/./0 rpg ,W,y/
                                                                           .o,
                                                                             y ys gyyyyN;ygyv
                                                                               s
                                                                                            yy,
                                                                                              yj.
                                                                                                jyy)yy
                                                                                                    , yj
       GuocxoTuREE:                           yuw            .// yhc jc,
                                                                       Jx.j .:
                                                                             sj-cyns wf'
                                                                                       nu c
            J cxm c / o A>c p:n;is',         zol .>-/. r-s o /') T,.nuwzy .zK,  ,Jzcnl/
            zx.nV z'p t
                      vm ,'-
                           z?zzwzp)-u
                                    wnl ,rF/-t'ntn nrs; tzzaerz â.
                                                                 'w owlovux
                                                                          ''r' ,,2,c
            bg' /-/ac '1cwoz o-n.  4 /r, K ccj r   onyz y cr/mwls'
                                                                 /? rt's/vc, c7cz.z.
            (a) Supportingfacts(Bebriqf D()r?t?/citec'tlsest?rIa%v.):
             /- .T cxrtnc lcl
                            p cx/y bo 1-/,c (.
                                             L .:'
                                                 7, orlox- (--.
                                                              ?tZ/
                                                                 7.e k't.
                                                                        1-q-               .

                     m <-
                        4 z w zx.s mz?4 /ttecl -
                                               4, tht' a .-%. aJ.tsœt
                                                                    xv
                                                                     -)o,J'z .
                                                                             oc /////1/.
        Z                      > xlu
                               .
                                   'Tt,z'z'
                                          .s-,? my cz-x/.,,.
                                                           ,
                                                           7 t'o ?,zf,
                                                                     '/??,-z/Jw tv&'
                                                                                   z'
                                                                                    -,/a'z7t o,
                                                                                              n za-
          c'
           a,0?-7sh'/,'
                      z',
                        4..
                          1 :,:,J'/s z
                                     t;?n 9/r-1  ,/ , $/ uxr-tf.b wwz7xjynnntqc4 .r-f/J.
                                                                                       fi-.
                                                                                          ,
         3 - o r? /o,    /z z'?; . r r-';//JJ r-alef-l-l-r-P 5 1 .   x,c.
                                                                        4 ,& Arh' I'ucw7/-
        .
             z w ttgnp,    JJ z.'>s r'
                                     ,,
                                      ct,
                                        .
                                        's.
                                          tp('
                                             e.w rt7l-rnf.
                                                         ,, z-or,nn zu'
                                                                      ,
                                                                      .s-/,
        Lf- to,-? s./.m/'/fz,.tv?r r
                                   --
                                    rrrn z-;>-'ç'l.
                                                  azc
                                                    -sgs,! z.J,,...
                                                                  4-7zhs'vfvl'/,
                                                                               vu)
                                                                                 '
                                                                                 -'
                                                                                  ,
                                                                                  ?4.o'o.n J
                                                                                           .'
                                                                                            /t//k.k
             (b)DidyouprescntGroundThreeinallappealsthatwercavailabletoyou'
                                                                          ?
             Rves                         :71No < I1, i
                                                      p%Sk#,
                                                           >J    )JY'
                                                            'JJJJ,  v'   my ,
                                                                     / l4.
                                                                         n '!Pl/i-
                                                                                 ,''b2 FJ575,
                                                                                   ,
                                                                                            7/'.
                                                                                               CLI>
     Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 8 of 14


     AO 242(12/l1) Petitiont
                           braWritt)l'Habea:CorpusUnder28U.S.C,j2241                                                          .    -   -   2 -'
                                                                                                                                              S .
       -     .



                 cRovxo I?otTR: L my,,,
                                      v'cg
                                         t. w xc          -
                                                                              (L-
                                                                              , ,,ocy)J u
                                                                                        /w
                                                                                         -x,
                                                                                           /J1y oL
                                                                                                 -o-n,
                                                                                                 .   j?
                                                                                                      rs..
                                                                                                         r/m é?zt.o.1
                   Z'n
                     .c/J#'v/x5-c-b,
                                   0tz/s'-/ctv ,T'?=.
                                                    4y' ,7J.Ji
                                                             pn/' k
                                                                  ct'r-?'pt.;'tltm-zvqy . z-l r
                                                                                              .?C.JZJ.
                                                                                                     /-
                  /
                  =..# tp -4o :v.txt'
                                    l oczr/z??ct')chvj-r v f.  ,r?ye v
                                                                     pr'tconl,orp wrw.r
                   rqt
                     :b/'i
                         l#' >-#     ,
                                     s-t/t
                                         z-,:u'
                                              / .4'nj
                                                    v rlt
                                                        llr)snrîfv'
                                                                  nt
                                                                   :.
                                                                    '
                                                                    /Frts-lv.o)
                                                                              .yJ.
                                                                                 z).
                                                                                   t
                                                                                   V,uJ-pa/>
                                                                                           a/
                                                                                            z.
                                                                                             ?z'
                  (a)Supportingfacts(BcbriqfDonotcT
                                                  '
                                                  /(?cascso,
                                                           -/Jw.?:                          2:
                                                                                             -
                                                                                             ..4
                                                                                               :
                                                                                               -        .------1..-.L
                                                                                                                    :
                                                                                                                    ?u-.-:
                                                                                                                         P-...-.r
                                                                                                                                -r
                                                                                                                                 y....:-,
                                                                                                                                 )
                                                                                                                                 .
                                                                                                                                 -
                                                                                                                                 .      7
                                                                                                                                        . b
                                                                                                                                        -..
                                                                                                                                          -
                                                                                                                                          .%'/.'
                                                                                                                                               l.
                                                                                                                                               ..
                                                                                                                                                -
                                                                                                                                                . k'-----
                                                                                                                                                 --
                                                                  jt
                   & 1,JJ,
                         r? V c/-
                                .y'
                                  /?Jz/ ,
                                        Th.
                                          ;m .
                                             -<-t:yo/.,p z/-G
                                                            z'
                                                             ,so/J
                                                                 ,, yk-,
                                                                 '     p,t
                                                                         :.
                                                                          e;0z/v?a.
                                                                                  ya
                                                      ,




                   > b, >z7 4,,,w4o.y-s , Jrz'w ,z.y,scn:'>-J/
                                                             ,
                                                             00?rrlI-
                                                                    ' f--,rramJ6A'?$J     -z h .x-# ?na
                      0-rzc/.
                       .
                            '
                            .
                            @z.
                              /o  v-c-t-
                                       '- z--
                                            s'
                                             /-
                                              ,
                                              -
                                               '
                                               #-   z
                                                    'uz,
                                                       ,r
                                                        z/
                                                         - -wJ./.-z
                                                                  L-4z- Ixs      .-  a.z-
                                                                                        J-r ,;/  .
                                                                                                 r
                                                                                                 ..nc 'w
                  z
                   #./ovt y.'toJ''J s'
                                     --hm/- z n rL,'nr )'t.c('
                                                             t4,'zV :w.n  . zpJr
                                                                               ''/)
                                                                                  --7'z' 8,r r?'/z zltlmfl-iq-
                                                                                                             zbo
                   /nJo-
                       /-- yo
                         m.f ,'h-'ro'h'Jy, .l,..
                                  '   '
                                                 u(
                                                  'o?z-z?st't,
                                                             vt
                                                              'r:,v''/,.
                                                                       :,
                                                                        '
                                                                        .
                                                                        ,
                                                                        /s7?s,'onyl.ap
                                                                                     .7Hc./@ r,y'L/-
                                                                                                   ,xttr,
                                                                                                        h-
                              to.l/f-rn-
                                       z .r?ot--îct')/0 >?-p N rz?/-l./v z,;-201 z . n  zyyy
                                                                                           , ys yogyjy) y
                              ,

                   -
                    z ttc   cv                                                                          ..

                  'n).zu/g.st'tltv '
                  k.
                                   5-o9-J7/tr't? ?,zyJ..
                                                       47 ,v'tb ?z?y'tntv zu.
                                                                            //'-
                                                                               ,4sletny
                                                                                      r J-./pg I .
                                                                                                 m Z/4
                                                                                                     p.p.
                                                                                                        /.
                  (b)DidyoupresentGroundFourinal1appealsthatwereavailabletoyou?
                  p'sres
                       v.''                                   .
                                                              p .
                                                  axo < .ft-,wco j,
                                                                  r:.     ag
                                                                    çr,JJt;  /a
                                                                              ,? rny ,%zJJ,y
                                                                                           ,/x
                                                                                             o/7 lysa ,
                                                                                                      ygyy.
                                                                                                          yjyéyp&
                  lfthereareany grotmdsthatyou did notpresentin al1appealsthatwere availableto you,explain why you did

                  not:z r
                        ?t-
                          ct,
                            L'. /a. vc,
                                      y. o-
                                          g-'y,
                                              c
                                              ,;.
                                               .-
                                                ,
                                                :,
                                                 vlm ,-
                                                      m /naa-
                                                            z,7-
                                                               v/7--
                                                                   14
                                                                    .,'
                                                                      k uzhg,-z
                  J cJJ.  t.
                           1
                           -t'
                             o, fcsv/
                                    'J?on uvev 'o,:.<4 r
                                                       x.êc w,'?# m ;,c,
                                                                       l('
                                                                         z(,'t; z'g-a1-z-/z'
                                                                                           .
                                                                                           ,'ç
                                                                                             ''
                                                                                              s
                                                                                              -z'/nz
                       '
                         /l
                   0./7/.. o
                             :
                             czzwv$'> Z/.
                                        J./i)a'
                                              t/y,V ?  n'cl'
                                                           z'rz'/n-
                                                                  aadqtz'
                                                                        /f';;'t'
                                                                               on-
                                                                                 .ldp'//Jowzy/
                                                                                             xird.
                  z J/Jv
                       p'/ y-'
                             h-
                              J5(1,
                                  elJ #'/a,'r )ersr?n 0
                                                      /$cr-txfs: u'
                                                                  r ,0ts/J,
                                                                          f'' 5-C-J/nk/c /rn,r?r)&sY,
                                                                                                    -/:
                                                                                                      n?7
                                                                                                                                  ctJ'Nlx.J
                                                                                                                                          'y t'
                                                                                                                                              J
                                                                       R equestforR elief

       15.stateexactlywhatyouwantthecourttodo:I jvsw//-gw
                                                        ' jl
                                                           vg J't
                                                                -r
                                                                 -tJJtX-QJ-IZ
                                                                            ;X tn-rljy'(Z F#r/47J7/'7
           r''g &
                zz
                 z -r'
                     /n'
                       rl,
                         r77ip p'
                                u:
                                 x-fFu
                                     pf''l L?'.
                                              >SC
                                         zxz?t1 $>(/J zs c-JO-I-ILL/CXan 9CC kz.-â'  tg-v
                                                                                        'l.qC ,. 6-.4a/
      .J w-/o.                           , rrtr?t
             p 1tz,-?'7/ sza l,c Jovk z?'.      vr'o t'm Z-'
                                                           /'t7 ?,Z .& - # L,'/r. .L
                                                                         w.
                                                                                   t: zu-s-/ik.-sz '$)y
      sh'
        xt't
           zc
            5uwA'
                #P.6 X im-
                         x-b'
                            r; rgpy
                                  ô
                                  z'
                                   /(2;F I
                                         VJs.
                                            SWyq&s
                                                y
                                                  -
                                                  k'
                                                   p t7Y'
                                                        /
                                                        m-vz)l,
                                                              n/ Kr
                                                                  .
                                                                  es-
                                                                    /z/t
                                                                       '
                                                                       ?rl1 j2/'
                                                                               t7.#t6-.
                                                                               .
                                                                                      Z
       C-r.i
       .
           '')lu/*/'U
                    .
                    ' J7fJJ.(J'               p/à*1V m Yy,
                              tpfl'-j a.1-1Vxbz          +atry c-/nf,j; ygo :yu-yc..y .m yym jy
                                                           ua                          .




       /1LJ6/
            Iw'
              cwJu
                 v) Lor/ or'l lo,
                                /'/pz/4 y ptt'
                                             um g/
                                                 w-y:lwz
                                                       ,
                                                       =/.t? (ojvg,-y
           oC'-/ q,Z.
                    ;
                    po/ t/-/. cunJ z-
                                   .-?r.
                                       ?,p. pJ,y /Jwpywy.;sa -
                                                             ,f)jayvyp                             .-


      wzmr'
          /l t.o /p: rck .sesI zwm 4 Fn-xp'
                                          z, s- ch-
                                                  m ne /.w ,
                                                           <r-zy t:n rpz Jm ryjiln.yo y
                           # /nxpe ,= L'b.xacc' Zr> .
                                                    *669>- JV 7
                                                              'JJ ''/?V T ,u./5,/ bwa-nb bo $:
c'u c-s-:         .
                  +-/7
                                          n /
                                          ' 'n +ht
                                                 ? /2 ,S, Wb#
                                                            '/: I ,
                                                                  .-# T
                                                                      ,I
                                                                       ,cs'l /-
                                                                              r?y szo
                                                                                    xbtcc -
                                                                                          ,-F///-
ac
 -b?r
 .
 .  fov
      /oo
      -t-vyX.7.mf'
                 pzz
                   x./l'
                       F bvvcn s'yrtsl/7m.,/#. r'sncr,Jz?,r?'    J olalco/ orzJ-
                   p t.-
                       0yt yw,t
                              .oJ. tc./nr'/Jrcv,
                                               r),ssriulo Adabx. ,ncp; g(Jc/pzv/r.
                                                                                 aj
hnu
/ l lor y?
        -/'
          -
          Jflïo-f
                /'llo,
                ,    /t,a.z A Jmz/c X ,w/, Xv lJ:/b'/
                                                    -c
                                                     & $ lvz.r?'
                                                               ?an ' ?/'
                                                                       .
                                                                       :z,/ )Lt
1/ * Xf-1 o
 s;u1,1t
           1 zlnorpz,- rs-
                         -kcl
                            ./.
                              xA(Jr)%/x-b
                                        .z-) L'orn z'O lon/à vh y
                                                                z                                                                      Page9of10
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 9 of 14


AO 242(12/11)Petitiontbra'
                         WritofHabeasCorptlsUnder28U.S.C'.j2241

                                            DeclarationUnderPenalty OfPerjury
         lfyou areincarcerated,on whatdate did you place thispetition in theprison m ailsystem :

             zcm m IJr z.5rv, .
                              '
                              a ol9
ldeclareunderpenaltyofperjurythatlaln thepetitioner,lhavereadthispetitionorhaditreadtome,andthe
infonzlation in thispetition istrue and correct.lunderstandthata falsestatem entofamaterialfactm ay serveasthebasis
forprosecutiollforperjury.




0-,
  -,)pgsà;)j                                                               Si
                                                                            gnatk
                                                                                r
                                                                                e6
                                                                                 //7t
                                                                                    i
                                                                                    t
                                                                                    i
                                                                                    oner

                                                                         qodyst.e
                                                                                o.     KERRYPRESENPIEP
                                                                    ?%xQk.e .'  e
                                                                                iv
                                                                                 l
                                                                                 k NotaryPtldli
                                                                                              c-State0fFlori
                                                                                                           da
                                                                    S.
                                                                    1
                                                                            *.:
                                                                            .
                                                                            * J commissicn # GG 055710
                                                                    *;
                                                                     )>
                                                                      -
                                                                       zz. i%m.
                                                                      *'&86tb
                                                                              $y
                                                                               . MyComm
                                                                              % socdedttl
                                                                                          .Expife
                                                                                        rouçhNat
                                                                                                 sFeb12,2021
                                                                                                ianalNotaryAssn.
                                                                                          ' :              , u mzl.h
                                                                                                       '
                                                                                                     /           3 '
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 10 of 14




                            UNITED STATES DEPARTMENT OF JUSTICZ
                          EXECUTIVE OFFICE FOR IMHIGRATION REVIEW
                                    IMMIGRATION COURT
                                   ORLANDO, FLORIDA

     IN THE MATTER OF:                                DATE:         2018
     ABDELWAHAB MOHAMED , MOHAME D ADEL
                                                      CASE HO. A210-099-511

     RESPONDEHT IN REHOVAL PROCEEDIHGS                DECISION
     Jurisdiction was   established in this matter by the filing of the Notice
     Appear issued by   the Department of Homeland Securlty, with the
     Executive Office   for Immigration Review and by service upon the
     respondent. See    8 C.F.R. 5 l003.14(a), lO3.5a.
     The respondent was provided written notification of the time/ date and
     location of the respondent 's removal hearing. The respondent was also
     provided a written warning that failure to attend this hearing, for other
     than exceptional circumstances, would result in the issuance of an order of
     removal in the respondent 's absence provided that removability was established .
     Despite the written notification provided? the respondent failed to appear
     at his/her hearing, and no exceptional circumstances were shown for his/her
     failure to appear . This hearing was, therefore, conducted in absentia pursuant
     to section 21O(b)(5)(A) of the Immigration and Nationality Act.
                 At a prior hearin: the respondent admitted the factual allegations
                 in the Notice to Appear and conceded removability . I find
                 removability established as charged .

          E
           h?    The Department of Homeland Security submitted documentary
                 evidence relating to the respondent which established the truth
                 of the factual allegations contained in the Notice to Appear . I
                 find removability established as charged .

     I further find that the respondent's failurm to appear and proceed with
     any applications for relief from removal constitutes an abandonment
     of any pending applications and any applications the respondent may have
     been eligible to file. Those applications are deemed abandoned and
     denied for lack of prosecution . See Matter of Pearsonz 13 I&N Dec. 152
     (BIA 1969)7 Matter of Perez, 19 I&N Dec. 433 (BIA 1987); Matter of R-R,
     20 I&H Dec. 547 (BIA 1992).
     ORDER :   The respondent shall be removed to EGYPT on the
     chargets)
     contained in the Notice to Appear.                                          '


                                                   VICTORIA GHARTEY
                                                   Immigration Judge
          Assistant District Counsel
          Attorney for Respondent/Respondent
  Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 11 of 14




  (I.S.DepartmentofHom eland Security                                    .                                                  N otice to A ppear
 ln removalproceedingsundtrsection 240ofthelm migratiûn and NationalityAd:
  Subject ID : 350721588
                                                                                                 FileNo:- A 210 099 54 1
                                                     DOB: 11/01/1987                              Event No: 0RL1408000017
 ln the sdatterof:
                     MORAMRD ADEL ABDELWAMAR MONAMRD
 Respondent:                          '                                                                                      ...-    currentlyrcsidingat:
  494 s. Atlantic AveeApt 211,Cocoa Beach, FLORIDA, 32931
                                                                                                  (407* 375-9885
                                      (Number,street,city andZIP code)                           (Areacodeand phonenumber)
  I--I 1.Youareanarrivingalien.
  171 2.YouarcanalienpresentintheUnitedStateswhohasnotbeenadmittedorparoled                       .

  (k) 3.YouhavebeenadmittedtotheUnitedStates,butare rem ovable forthe reasonsstated below                       .




 The DepartmentofHomeland Security allegesthatyou:
   see Continuation Page Made a Part Hereof




                                                                                   h

Onthtbasisoftheforegoing,itischargedthatyouaresubjecttoremovali
                                                              kom theUni
                                                                       tedStatespursuanttothefollowing
provlsionls)oflaw:
 Section 237(a)(1)(D)(i) of the Immigration and Nationality Act (Act)# as amended: in that
 after admission or adjustment as an alien lawfully admitted for permanent residence on a
 conditionai basis under section 216 or 216A of the Act your status was terminated under
 such respective section .




       Thisnotice isbeingissuedafteranasylum officerhasfbundthattherespondenthasdem onstrated acrediblelkarofpersecution               .

       or torture.                                                                                                      '

  r-I Section235(b)(1)orderwasvacatedpursuantto: I
                                                 --I3CFR 203.30(f)(2)U18CFR 235.
                                                                                3(b)(5)(iv)

YOU ARE ORDERED toappearbcforeanimmigrationjudgeoftheUnitedStatesDepartmentoflusticeat:
 3535 Lawton Road Suite 200 Orlando FL 32803 . EOIR Orlando: FL

                                  (CompleteAddren oflmmi
                                                       grationCourt.dp
                                                                     7c/?/d#?
                                                                            gRoom Mf/a:er, (
                                                                                           fal
                                                                                             nb
on To be set
         qDate.)              at TO be set.           to show whyy0us uldn0tberemovcd from theUnited Stateshasedontl
                                                                                                                   :e
                                      (Tt
                                        lne)                                         ..','*    --..-a- --
                                                                                                        . - -
                                                                         h         ..e

chargets)setforthabove.                                CONNIE BAE    .
                                                                          '-''' BRANCH CHIEF
                                                                        --.    a
                                                                                                                    -

                                                                (Si
                                                                  gnature:/n#Titleofl.
                                                                                     ssuingOXiccr)
Date: Aur st Q e 2014                     uscls orlando Fkeld office 6680 Corporate centre Blvd o
                                                                                                 rlando, VL 32822
                                                                                              (Cit
                                                                                                 .vandSlale)
                                                See reversefor im portantinform ation
                                                                                                                                    Forln!-862(Rcv.08/01/07)
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 12 of 14



                        NOTICE OF HEARING IN REMOVAL PROCEEDINGS
                                  IMMIGRATION COURT
                            3535 LAWTON ROAD, SUITE 2O0
                                 ORLANDO, FL   32803
     RE: ABDELWAHAB MOHAHED, MOHAHED ADEL
     FILE: A210-099-541                                           DATE : Dec


           ABDELKAHAB MOHAMED, XOHAMED ADEL
           235 ROLLINS DRIVE
           DAVENPORT, FL 33037

          Please take notice that the above captioned case has been scheduled f
     MASTER hearing before the Immigration Court on Ju1 17                        or a
                                                           , 2018 at 08:30 A .M . at:

                  3535 LAWTON ROAD, COURTROOM 3
                  ORLANDO, FL   32803

         You may be represented in these proceedings, at no expense to the
    Government,
    t           by an attorney or other individual who is authorized and qualified
     o represent persons before an Immigration Court . Your hearing date has not
    been
    A    scheduled earlier than 10 days from the date of service of the Notice to
     ppear in order to permit you the opportunity to obtain an attorney or
    representative   If you wish to be represented , your attorney or representative
    must appear with you at the hearing prepared to proceed . You can request an
    earlier hearing in writing .
         Failure to appear at your hearing except for exceptional circum stances
    may result in one or more of the following actions: (1) You may be taken into
    custody by the Department of Homeland Security and held for further
    action. OR (2) Your hearing may be held in your absence under section 2(0(b)(5)
    of the Immigration and Nationality Act . An order of removal will be entered
    against you if the Department of Homeland Security established b
                                                                     y
    clear, unequivocal and convincing evidence that a) you or your attorney has
    been provided this notice and b) you are removable .
         IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR OR IF IT IS NOT
                                                              ,
    CORRECT, WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION
    COURT ORLANDO, FL THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND/OR
    TELEPHONE NUMBER AT WHICH YOU CAN BE CONTACTED REGARDING THESE PROCEEDINGS .
    EVERYTIME Y0U CRANGE YOUR ADDRESS AHD/OR TELEPHONE NUMBZR, YOU MUST INFORM THE
    COURT OF YOUR NEW ADDRESS AND/OR TELEPHONE NUMBER WITHIN 5 DAYS OF THE CHANGE
    ON TRE ATTACHED FORM EOIR-33 . ADDITIONAL FORMS EOIR-33 CAN BE OBTAINED FROM
    THE COURT WHERE YOU ARE SCHEDULED TO APPEAR . IH THE EVENT Y0U ARE UNABLE TO
    OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH YOUR NEW
    ADDRESS AND/OR TELEPHONE NUMBER BUT YOU MUST CLEARLY MARK THE ENVELOPE HCHANGE
    OF ADDRESS.'' CORRESPONDENCE FROM THE COURT , INCLUDING HEARSNG NOTICES, WILL BE
    SENT TO THE MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED
    SUFFICIENT NOTICE TO YOU AND THESE PROCEEDINGS CA: GO FORWARD IN YODR ABSENCE
         A list of free legal service providers has been gi                       .
    i                                                       ven to you . For
     nformation regarding the status of your case, call toll free 1-000-898-7180
    or 240-314-1500. For information on Immigration Court procedures , please
    consult the Immigration Court Practice Manual, available at www.usdoj.gov/eoir.
                            CERTIFICATE OF SERVICE
    THIS DOCUMENT WAS SERVED BY; MAIL (M)         PERSONAL SERVICE (P)
                                                             ''
                                                             '
    TO: (M) ALIEN : ) ALIEN c/o Custodial Officer ( ) A/YENr s ATT/REP (M) DHS
    DATE:    12/28/2017    BY: COURT STAFF         '*                     V3
        Attachments; g Y-EOIR-53 g ) EOIR-28 ( ) al Serviees List         Other
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 13 of 14




    IN TH E M ATTER OF:

    M oham ed Abdelw ahab M oham ed,

    A 210-099-541


    1,M oham ed AdelA bdelw ahab M oham ed,have been detained here in Krom e D etention Center
    since Septem ber24thgtljq.

    1have a finalordert-
                       orrem ovalsince July 17th2018.

    1,kindly requestm y 90 days custody review in w riting.

    According whattheFifth am endmenttstatedin partthat$kNo person shallbedeprived ofliberty
    withoutdue processoflaw ''5asthe suprem e courthas written tûfreedom from im prisonm ent
    from governmentcustody,detention orotherform sofphysicalrestraint-liesattheheartofthe
    liberty thatclauseprotects'' AsthewordsûGno person''indicate,and asthe supremecourt
    confirm ed,''the due process clause applies to allperson including citizens,non citizens,legal
    residence,legalresidence orillegalresidence''.


    Please send itto m e by m ailto:
                                                                              M oham ed M oham ed
                                                                                Alien# 210099541
                                                                          K rom e D etention Center
                                                                                 18201 SW 12tllst,
                                                                                 M iam i,FL 33194


  yg;g ,u. . csyy ar rrly q>J>zs'cœs-lvvk rly/;> Yôx*'
                                                     tqfh
       /-bswl- I sn r:b                                            M lwm /.
Case 1:19-cv-25300-KMM Document 1 Entered on FLSD Docket 12/27/2019 Page 14 of 14         --
                                                                                           '-'
                                                                                             ---

                                                                                               ,
                                                                                               '
                                                                                              ;.
                                                                                               ;
                                                                                               -
                                                                                               y
                                                                                               ,
                                                                                               .-
                                                                                                :
                                                                                                ;
                                                                                                ;
                                                                                                ,
                                                                                                ,
                                                                                                kg
                                                                                                 ;gy
                                                                                                  -y
                                                                                                   j
                                                                                                   g
                                                                                                   y
                                                                                                   j
                                                                                                   :
                                                                                                   -
                                                                                                   ,
                                                                                                   k
                                                                                                   ;
                                                                                                   -q
                                                                                                    .
                                                                                                    j
                                                                                                   ,,
                                                                                          .
                                                                                              -
                                                                                                        ,




                                     4
                                     .       .
                                     'j .
                                 e      N        .
                                         r       v




                                                                                V1                      U
                                                                                C)                      *
                                                                                ;;?   '
                                                                                X7
                                                                                <
                                                                                m
                                                                                X




                                                                               'TI
                                                                               C)                  *
                                                                               XJ     '
                                                                               rn
                                                                               <
